TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00585-CR



                                 Ronald Dale Marshall, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
         NO. 36247, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Ronald Dale Marshall seeks to appeal a judgment of conviction for theft of property.

The trial court has certified that this is a plea bargain case and that Marshall has no right of appeal.

We note further that the sentence imposed conforms with the sentence the State agreed to

recommend and that Marshall waived his right of appeal as part of the plea agreement. The appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                ___________________________________________

                                                G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 19, 2009

Do Not Publish